Case 1:17-cv-00276-DLI-VMS Document 39 Filed 02/05/21 Page 1 of 3 PagelD #: 1465

 

 

 

FORM 1
NOTICE OF APPEAL
UNITED STATES DISTRICT COURT
FOR THE
EASTERN  pistrict oFNEW YORK
YURY GOKHBERG
. NOTICE OF APPEAL
* 17-CV-00276
PNC BANK, NATIONAL ASSOCIATION » DocketNo. 7
Notice is hereby given that YU RY GOKH B E RG
(party)

hereby appeals to the United States Court of Appeals for the Second Circuit from the decision
and subsequent Judgment which granted Defendant's Motion for summary judgment
(describe it)holding that Plaintiff's claims of employment discrimination and retaliatory termination are
meritless and a was terminated because he engaged in misconduct.

JANUARY 21

entered in this action on the ean " day of

 

 

Signature

Yevgeny Tsyngauz, Esq.
Printed Name |

114 Mulberry Street, Ground Floor
Address

New York, NY 10013

(212 337-9770

Telephone No. (with area code)

 

 

 

 

02/02/2021

Date:

 
Case 1:17-cv-00276-DLI-VMS Document 39 Filed 02/05/21 Page 2 of 3 PagelD #: 1466

Official Form 417A (12/15)

PPE Ainge epee as

[Caption as in Form 416A, 416B, or 416D, as appropriate]
NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s

1. Name(s) of appellant(s):

 

Yury Gokhberg
2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this

appeal:
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in an
Wi plaintitr adversary proceeding. ° -- tes
(J Defendant UO) Debtor
LI Other (describe) OQ creditor

C2 Trustee

C2 Other (describe)

Part 2: Identify the subject of this appeal
1. Describe the judgment, order, or decree appealed from: ___ Order and Judgment

2. State the date on which the judgment, order, or decree was entered: January 6, 2021 and January 7,

2021
Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Yury Gokhberg_ Attorney: _Syngauz & Associates, P.C.

ee eee Aanandl Piper
New York, NY 10013

212-337-9770

2. Party: PNC Bank, NA Attomey: Seyfarth Shaw LLP

New York NY 10018
212-218-5500

Official Form 417A Notice of Appeal and Statement of Election page 1
Case 1:17-cv-00276-DLI-VMS Document 39 Filed 02/05/21 Page 3 of 3 PagelD #: 1467

Part 4: Optional election to have appeal heard by District Court (applicable only in

certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

 
     

QO Appellant(s) elect to have the appeal heard by the United States District Court rather than by

the Bankruptcy Appellate Panel!

Part 5: Sign below

Date:_Felcu 2 ZoZ\
Signature of attorney for appellant(s) (or appellant(s)

if not represented by an attorney)

 

Name, address, and telephone number of attorney

(or appellant(s) if not represented by an attorney):
Yevgeny Tsyngauz, Esq.

New York, NY 10013
212-337-9770

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

Official Form 417A Notice of Appeal and Statement of Election page 2
